Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Scull on February 12, 2021.
The application has been amended as follows: 
Amendments to claims 6, 8, 13, and 20 are found below:
In reference to independent claims 6, 13, and 20, replace the claims with the newly amended claims below:
6.            A computer-implemented method for automatically extending aspects of argumentation, the method comprising:
receiving a first input, the first input indicating a first proposition as a main proposition of argumentation;
receiving a second input, the second input indicating a second proposition as an additional proposition of argumentation relating to the first proposition;
generating an argumentation structure, wherein the argumentation structure includes:
a first node representing the main proposition, 

a link connecting from the second node to the first node, and 
the link referring to an argumentation scheme, wherein the argumentation scheme represents a pattern of argumentation for the second proposition in relation to the main proposition;
generating, based on the generated argumentation structure, a template including a blank placeholder and one or more predetermined rewritable patterns for extending the argumentation structure based on the second proposition using the one or more predetermined rewritable patterns based on words used in the second proposition;
automatically generating, based on the generated template, a third proposition, the third proposition represented by a third node added to the argumentation structure and extending the argumentation structure by rewriting the second proposition using one or more words for filling the blank placeholder according to the one or more predetermined rewritable patterns; and
providing the third proposition.

13.	A system including a computer for machine learning, the system comprises:
	a non-transitory memory storing computer-executable instructions that when executed by the computer cause the  computer to:
receiving a first input, the first input indicating a first proposition as a main proposition of argumentation;

generating an argumentation structure, wherein the argumentation structure includes:
a first node representing the main proposition, 
a second node representing the second proposition, 
a link connecting from the second node to the first node, and 
the link referring to an argumentation scheme, wherein the argumentation scheme represents a pattern of argumentation for the second proposition in relation to the main proposition;
generating, based on the generated argumentation structure, a template including a blank placeholder and one or more predetermined rewritable patterns for extending the argumentation structure based on the second proposition using the one or more predetermined rewritable patterns based on words used in the second proposition;
automatically generating, based on the generated template, a third proposition, the third proposition represented by a third node added to the argumentation structure and extending the argumentation structure by rewriting the second proposition using one or more words for filling the blank placeholder according to the one or more predetermined rewritable patterns; and
providing the third proposition.

20.	A non-transitory computer-readable recording medium storing computer-executable instructions that when executed by a computer causes the computer to:

receiving a second input, the second input indicating a second proposition as an additional proposition of argumentation relating to the first proposition;
generating an argumentation structure, wherein the argumentation structure includes:
a first node representing the main proposition, 
a second node representing the second proposition, 
a link connecting from the second node to the first node, and 
the link referring to an argumentation scheme, wherein the argumentation scheme represents a pattern of argumentation for the second proposition in relation to the main proposition;
generating, based on the generated argumentation structure, a template including a blank placeholder and one or more predetermined rewritable patterns for extending the argumentation structure based on the second proposition using the one or more predetermined rewritable patterns based on words used in the second proposition;
automatically generating, based on the generated template, a third proposition, the third proposition represented by a third node added to the argumentation structure and extending the argumentation structure by rewriting the second proposition using one or more words for filling the blank placeholder according to the one or more predetermined rewritable patterns; and
providing the third proposition.
 
In reference to dependent claim 8, line 1, delete the number 8 and replace with the number 7.


REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance:
In reference to the claim set received 8/14/2020, a search was performed and the closest prior art has been added to the record in a form 892. The reference to Galitsky, USPN 10,679,011 teaches a means of detecting argumentation in text and generating discourse trees including nodes wherein each node represents a rhetorical relationship between two of the fragments. More specifically, each node is associated with one of the fragments wherein the application determines whether the discourse tree represents text that includes argumentation by applying a classification model trained to detect argumentation. The reference to Green, ‘Annotating Evidence-Based Argumentation in Biomedical Text’ (NPL listed on Form-892) teaches a means of automatically determining an argumentation structure through the detection of natural language processing techniques. The reference to Green further discloses a means of automatic identification of an argument’s premises, conclusion, and form, and relationships between arguments. Both references as well as the prior art fail to explicitly teach or disclose a means of extending an argumentation structure by identifying and generating a argumentation structure of nodes using at least a distinct first and second input, generating, based on the argumentation structure, a template including a blank placeholder and one or more predetermined rewritable patterns for extending the argumentation structure based on the second proposition using the one or more predetermined rewritable patterns based on words used in the second proposition, and automatically generating, based on the generated template, a third proposition, the third proposition represented by a third node added to the argumentation structure and extending the argumentation structure by rewriting the second proposition using one or more words for filling the blank placeholder 



Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127.  The examiner can normally be reached on Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/               Supervisory Patent Examiner, Art Unit 2178